Title: James Monroe to James Madison, 18 January 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                 Jany. 18. 1828.
                            
                        

                        I presume you have heard, that both of us, are plac’d on the electoral ticket, by the convention, lately
                            assembled at Richmond. I have receivd a letter from Col: Mercer apprizing me, of it, and also a private letter, from Judge
                            Brooke, to the same effect: In complyance, with your suggestion, I wrote, shortly after the receipt of your letter, to
                            Col: Mercer, & intimated your desire, not to be plac’d on the ticket, for reasons analogous to those, which I urgd
                            in my own case, & which I infer from his last letter, that he had fully executed, by communication to the members
                            of the committee, of the Convention, & to others. I have been much surprized therefore to find, that we have been
                            plac’d in the nomination. You will, I presume, have seen, my reply to the Committee of Aldie, who gave me an invitation to
                            attend a dinner there, on the 8th., in favor of Genl. Jackson, in which I state explicitly, that I can take no position,
                            which may, by inference, arrange me, on the side of either of the candidates, against the other. I assign as the reason,
                            those which you gave, to the Com: of your county, last year, on a similar meeting. I shall be glad to know, what course
                            you intend to pursue. My intention is, not to act, & the sooner this is made known, the better I think, it will
                            be, as to both of us, if such is likewise your decision, as it will be, in regard to those affected by it. The position of
                            neutrality being taken, there is little cause, for much deliberation on the subject. Delay, with a notification of that
                            decision, afterwards, may, by appearing to be the result of reflection, be considered as a proof, by partisans, that it
                            was founded, solely, on insurmountable objections to Mr Adams, and not on the professed desire, of observing a neutrality
                            between the candidates. I have written to Judge Brooke & inform’d him, as I likewise have Col: Mercer, that I
                            cannot act, & expressed a wish, that official notice, may be given me, without delay, that I may give a like
                            answer to it, for the information of our fellow citizens. Should delay, take place, it will merit consideration, as our
                            answer is intended for the public, whether we should make, the notice in the papers, of the nomination, the ground, of a
                            letter to him, and cause it to be forwith published in the Intelligencer, sending to the latter, or to the Editors, of
                            some other paper, a copy of that to the Judge. I wish to hear from you as soon as convenient on the subject. Our best
                            regards to your family—Your friend—

                        
                            
                                James Monroe
                            
                        
                    